DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 08/16/2022.
Claims 1, 3, 9, and 13 have been amended. 
No claims have been newly added or newly canceled.
Claims 1-10, 13, 16, 18, 26, 32-33, 37, 42, 47 and 60 are currently pending.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 has been amended and should have the status identifier of “currently amended”.  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8-9, 32-33, 37, 42, 47 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (WO 2016168890-from IDS filed 06/28/2019) in view of Schwarz et al (US2004/0265996-from IDS filed 06/28/2019) and Gomez-Lopez et al (Glia 2011-newly cited).
As per claims 1-4, 6, 8-9, Schmidt discloses a method for generating skeletal muscle progenitor cells, SMPCs (methods of making artificially-produced satellite cells; paragraph [0004}]), the method comprising :a) culturing pluripotent stem cells (culture pluripotent stem cells; paragraph [0085]) in a chemically defined liquid culture medium (Dulbecco's Modified Eagle Medium; paragraph [0085)) for a period of time from 40 days to 50 days (cultured and observed for about 14 days to about 40 days; paragraph [0089}), generating a population of SMPCs (methods of making artificially-produced satellite cells; paragraph [0004]) that express paired box protein-7, PAX7 (producing cells expressing CD56/Pax3, CD56/Pax7, or Pax3/Pax7; paragraph [0005]), wherein said culturing comprises :i) culturing the pluripotent stem cells (culture pluripotent stem cells; paragraph [0085)) in a chemically defined liquid culture medium (Dulbecco's Modified Eagle Medium: paragraph [0085]) comprising a Rho-associated kinase inhibitor (the ROCK inhibitor is Y-27632; paragraph [0007]) from day 1 to day 2 (the ROCK inhibitor is present greater than 1 day; paragraph [0098)): ii) further culturing the cells (culture pluripotent stem cells; paragraph [0085)) in a chemically defined liquid culture medium (Dulbecco's Modified Eagle Medium; paragraph [0085]) comprising a glycogensynthasekinase-3, GSK3, inhibitor (the GSK3 beta inhibitor is CHIR99021; paragraph [0005)) from day 2 to day 3(CHIR99021 maybe present for more than 1 day and cells were changed to and maintained int the same culture medium but without the ROCK inhibitor; paragraph [00110],[0246)}); iii) further culturing the cells (culture pluripotent stem cells; paragraph [0085)) in a chemically defined liquid culture medium (Dulbecco's Modified Eagle Medium; paragraph [0085]) from day 2 to day 12 (the pluripotent stem cells maybe cultured for about 1 day to 12 days; paragraph[0090)); iv) further culturing the cells in a chemically defined liquid culture medium comprising fibroblast growth factor (maintenance culture medium maybe supplemented with b-FGF; paragraph (0089}) from day 12 to day 20 (from about 12 days to about 20 days; paragraph [0090)); v) further culturing the cells in a chemically defined liquid culture medium (Dulbecco's Modified Eagle Medium; paragraph [0085]) from day 20 to day 35 (cultured and observed for about 24-35 days; paragraph [0089)]); and vi) further culturing the cells in a chemically defined liquid culture medium (culture pluripotent stem cells; paragraph [0085]) comprising insulin-like growth factor-1 (IGF-1 may be present; paragraph [00127]) from day 35 to day 50 (cultured and observed for about 24-35 days; paragraph [0089]), thereby generating a population of cells comprising at least 10% PAX7+SMPCs (at least about 90% of the cells generated by the method express CD56/Pax3, CD56/Pax7orPax3/Pax7; paragraphs [0007],[00147]).
Schmidt does not disclose wherein the culture medium comprises neuronal lineage progenitor cells. 
However, Schwarz discloses a method for the preparation of isolated cell cultures and their cell culture medium and Schwarz also disclose wherein the culture medium comprises neuronal lineage progenitor cells (a medium which contains exclusively neural progenitor cells may also comprise the transfer of the cells to another medium whereby progenitor cells of other cell types may also be used, for example cells that give rise to muscle cells; pages 5-6 paragraphs [0060]-[0061), [0073]). 
Gomez-Lopez teach that transcription factors Sox2 and Pax6 fulfill distinct but essential roles in maintaining the proliferative capacity and developmental potential of neural stem cells in in vitro culture (Title, abstract, page 1595 Discussion). Neural stem cells lacking Pax6 and Sox2 are shown to be defective (page 1597-1598).
It would have been obvious to one of ordinary skill in the art to modify the Schmidt method to include wherein the culture medium comprises neuronal lineage progenitor cells. One of ordinary skill in the art would have been motivated to do so because Schwarz suggest that this will provide the benefit of providing monoclonal cell lines, which already express genes which guarantee a higher specificity (paragraph [0073)). One of ordinary skill in the art would have been motivated with a reasonable expectation of success to select neural stem cells that express Pax6 and Sox2 because Gomez-Lopez indicate that expression of these transcription factors beneficial provides neural stem cells that have a proliferative capacity and developmental potential for in vitro culture.
As per claim 32, Schmidt teach wherein the human pluripotent stem cell comprises a mutation associated with a genetic muscle disease or disorder (page 2 lines 17-18).
As per claim 33, Schmidt teach wherein the genetic disease or disorder includes Huntington’s disease (page 15, paragraph [0054]) and thus a mutation for a huntington gene is suggested.
As for claim 37, Schmidt teach wherein their cells are expanded (page 12, 1st line, page 25, paragraph [0094], page 38 paragraph[00153])(which include those cells that are at least 10% PAX7+ SMPCs) and wherein compounds that are included in their culture medium include ascorbic acid (an antioxidant that inhibits cell stress) (page 2, last line).
As per claim 42, Schmidt teach wherein their cells are also further culture with a TGFβ inhibitor (page 3, paragraph [0006]), which would inherently provide multinucleated muscle cells that express myosin heavy chain.
As per claims 47 and 60, Schmidt teach wherein their cells ( which include a Pax7+ SMPC) are introduced into a subject with a muscle disease or disorder (pages 5-6, paragraph [0012]).
Therefore the combined teachings of Schmidt et al, Schwarz et al and Gomez-Lopez et al render obvious Applicant’s invention as claimed.



Claims 10, 13, 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (WO 2016168890-from IDS filed 06/28/2019) in view of Schwarz et al (US2004/0265996-from IDS filed 06/28/2019) and Gomez-Lopez et al (Glia 2011-newly cited) as applied to claims  1-4, 6, 8-9, 32-33, 37, 42, 47 and 60 above and further in view of Martins-Taylor et al (Epigenetics 2012-from IDS filed 06/28/2019).
	As per claim 10, Schmidt, Schwarz and Gomez-Lopez render obvious the method of claim 1 as described above. Schmidt discloses generating a population of cells comprising at least 50% PAX7+SMPCs (at least about 90% of the cells generated by the method express CD56/PAX3, CD56/Pax7 or Pax3/Pax7; paragraphs [0007], [00147]). 
Schmidt does not disclose further comprising enriching the SMPCs for nerve growth factor receptor-positive, Erb-B2 receptor tyrosine kinase 3-positive, or NGFR+/ERBB3+ double positive cells to generate a population of single positive NGFR, single positive ERBB3, or double positive NGFR+/ERBB3+ enriched cells.
However, Martins does disclose further comprising enriching progenitor cells for nerve growth factor receptor-positive to generate a population of single-positive NGFR (the expression of NGFR was highly enriched; page 73, 2nd column, 3rd paragraph).
It would have been obvious to one of ordinary skill in the art to modify the Schmidt method to provide enriching the SMPCs for nerve growth receptor-positive to generate a population of single-positive NGFR. One of ordinary skill in the art would have been motivated with a reasonable expectation of success because Martins suggest this provides the benefit of providing an early specifier for NC (page 73, 2nd column, 2nd paragraph).
As per claim 13, Schmidt teach further comprising removing HNK1+ cells (sorting cells with a p[articular phenotype from the rest of the population of cells such as cells that express Pax3, Pax7, or CD56 (page 13 paragraph [0049]).
As for claim 18, Schmidt teach wherein their cells are expanded (page 12, 1st line, page 25, paragraph [0094], page 38 paragraph[00153])(which include those cells that are at least 10% PAX7+ SMPCs) and wherein compounds that are included in their culture medium include ascorbic acid (an antioxidant that inhibits cell stress) (page 2, last line).
As per claim 26, Schmidt teach wherein their cells are also further culture with a TGFβ inhibitor (page 3, paragraph [0006]), which would inherently provide multinucleated muscle cells that express myosin heavy chain.
Therefore the combined teachings of Schmidt et al, Schwarz et al, Gomez-Lopez et al and Martins-Taylor et al render obvious Applicant’s invention as claimed.



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (WO 2016168890-from IDS filed 06/28/2019) in view of Schwarz et al (US2004/0265996-from IDS filed 06/28/2019), Gomez-Lopez et al (Glia 2011-newly cited) and Martins-Taylor et al (Epigenetics 2012-from IDS filed 06/28/2019) as applied to claims 1-4, 6, 8-10, 13, 18, 26, 32-33, 37, 42, 47 and 60 above, and further in view of Uezumi et al (Stem Cell Reports 2016-from IDS filed 06/28/2019).
As per claim 16, Schmidt, Schwarz, Gomez-Lopez and Martins-Taylor render obvious the method of claim 10 as described above. Schmidt further disclose enriching the SMPs (sorting cells with a particular phenotype from the rest of the population of cells, such as cells that express polypeptides such as Pax3, Pax7, or CD56, page , paragraph [0049]).
However Schmidt do not disclose enriching for melanoma cell adhesion molecule positive cells and muscle cadherin positive cells.
Uezumi teach that muscle cadherin positive cells (only Pax7, M-cadherin, integrin alpha 7, and CD56) have been considered to be specific markers, (page 265, 1st column, 1st paragraph).
One of ordinary skill in the art would have been motivated to modify the Schmidt method to provide for enriching for muscle cadherin positive cells because Uezumi suggest that it is beneficial to provide a marker for successfully identifying human satellite cells (page 265, 1st column, 1st paragraph).
Therefore the combined teachings of Schmidt et al, Schwarz et al, Gomez-Lopez et al, Martins-Taylor et al and Uezumi et al render obvious Applicant’s invention as claimed.


Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton et al (Methods, 2015-from IDS filed 06/28/2019) in view of Schwarz et al (US2004/0265996-from IDS filed 06/28/2019) and Schmidt et al (WO 2016168890-from IDS filed 06/28/2019) and Gomez-Lopez et al (Glia 2011-newly cited)
As per claim 1, Shelton teach a method for generating skeletal muscle progenitor cells, SMPCs (efficiently generate cells of the skeletal muscle lineage from pluripotent stem cells; abstract), the method comprising; (a) culturing pluripotent stem cells in a chemically defined liquid culture medium for a period of time from 40 days to 50days (50-day protocol in which chemically defined media are used; abstract), generating a population of SMPCs that express paired box protein-7, PAX7 (PAX7-expressing skeletal muscle progenitors; abstract), wherein said culturing comprises: i) culturing the pluripotent stem cells in a chemically defined culture medium comprising a Rho-associated kinase inhibitor (E8 media supplemented with 10 microns Y-27632, page 74, 2nd column, 5th paragraph) from day 1 to day 2 (prior to passaging, cells must be treated with 10 microns Y-27632, page 76, 1st column, 2nd paragraph, Figure 2); ii) further culturing the cells in a chemically defined liquid culture medium comprising a glycogen synthase kinase-3, GSK3 inhibitor (10 microns of CHIR99021 supplemented E6 media, page 74, 2nd column, 6th paragraph) from day 2 to day 3 (24 hrs after the initial CHIR99021 treatment, page 74, 2nd column, 6th paragraph, Figure 2), iii) further culturing the cells in a chemically defined liquid culture medium from day 2 to day 12 (subsequently cells are cultured in E6 medium without CHIR99021 until day 12, page 75, 1st column, 1st paragraph), iv) further culturing the cells in a chemically defined liquid culture medium comprising fibroblast growth factor (FGF) from day 12 to day 20 (StemPro-34 complete medium supplemented with 5 ng/ml FGF2 is used until day 20, page 75, 1st column, 2nd paragraph, Figure 2), v) further culturing the cells in a chemically defined liquid culture medium from day 20 to day 35 (from days 20-35, the cultures grown in E6 medium, page 75, 2nd column 1st paragraph, Figure 2), and vi) further culturing the cells in a chemically defined liquid culture medium comprising insulin (DMEM/F12 with insulin stock solution, page 79, 2nd column, 10th paragraph) from day 35 to day 50 (page 75, 2nd column, 2nd paragraph), thereby generating a population of cells comprising at least 10% PAX7+ SMPCs (40% are Pax7-expressing SMPs, page 75, 2nd column, 2nd paragraph).
Shelton does not disclose wherein the culture medium comprises neuronal lineage progenitor cells.
However, Schwarz discloses a method for the preparation of isolated cell cultures and their cell culture medium and Schwarz also disclose wherein the culture medium comprises neuronal lineage progenitor cells (a medium which contains exclusively neural progenitor cells may also comprise the transfer of the cells to another medium whereby progenitor cells of other cell types may also be used, for example cells that give rise to muscle cells; pages 5-6 paragraphs [0060]-[0061), [0073]). 
Gomez-Lopez teach that transcription factors Sox2 and Pax6 fulfill distinct but essential roles in maintaining the proliferative capacity and developmental potential of neural stem cells in in vitro culture (Title, abstract, page 1595 Discussion). Neural stem cells lacking Pax6 and Sox2 are shown to be defective (page 1597-1598).
It would have been obvious to one of ordinary skill in the art to modify the Shelton method to include wherein the culture medium comprises neuronal lineage progenitor cells. One of ordinary skill in the art would have been motivated to do so because Schwarz suggest that this will provide the benefit of providing monoclonal cell lines, which already express genes which guarantee a higher specificity (paragraph [0073)). One of ordinary skill in the art would have been motivated with a reasonable expectation of success to select neural stem cells that express Pax6 and Sox2 because Gomez-Lopez indicate that expression of these transcription factors beneficial provides neural stem cells that have a proliferative capacity and developmental potential for in vitro culture.
Shelton does not disclose the use of insulin-like growth factor-1 in their culture medium.
However, Schmidt teach that insulin-like growth factor-1 (IGF-1) may in some examples be present (paragraph [00127]).
One of ordinary skill in the art would have been motivated to include IGF-1 in the method of Shelton because Schmidt suggest that this is a useful growth factor in the differentiation of pluripotent stem cells to skeletal muscle cells and thus would have provided further differentiation of the cells (paragraph [00167]).
As per claim 2, Shelton further discloses wherein the culture medium in step (iii) does not include a BMP inhibitor (page 79, 2nd column, 10th paragraph to page 80, 1st column, 1st paragraph).
As per claim 3, Shelton further discloses wherein the liquid culture medium in step (iv) comprises one or more of transferrin (page 79, 2nd column, 10th paragraph), a transferrin substitutes, L-glutamine, an L-glutamine substitute, monothioglycerol, a serum-free medium and a fibroblast growth factor.
As per claim 4, Shelton further discloses wherein the liquid culture medium in step (v) is E6 medium (page 74, 2nd column, 6th paragraph) or DMEM.
As per claims 5-6, Shelton further discloses wherein the liquid culture medium in step (vi) comprises N2 medium (page 75, 2nd column, 2nd paragraph) with insulin (page 79, 2nd column 10th paragraph), transferrin (page 79, 2nd column, 10th paragraph) and selenium (page 80, 1st column, 4th paragraph). Shelton further discloses during step (vi) days 35-50 (page 75, 2nd column, 2nd paragraph).
Shelton does not disclose IGF-1 during days 35-50.
However, Schmidt teach that insulin-like growth factor-1 (IGF-1) may in some examples be present (paragraph [00127]).
One of ordinary skill in the art would have been motivated to include IGF-1 in the method of Shelton because Schmidt suggest that this is a useful growth factor in the differentiation of pluripotent stem cells to skeletal muscle cells and thus would have provided further differentiation of the cells (paragraph [00167]).
As per claim 8, Shelton further discloses wherein the GSK3 inhibitor is CHIR99021 (page 74, 2nd column, 6th paragraph, Figure 2).
As per claim 9, Shelton further discloses wherein PAX7+ SMPCs express one or more transcription factors selected from the group consisting of PAX3 (page 75, 1st column, 1st paragraph), MYF5, skeletal muscle MYOD, PAX6, neural TUJI, NKX2.5, cardiac TTN2, mesenchymal CD73, EN1, Brachyury, MEOX1, TBX6, early mesoderm LBX1, or TFAP2, neural crest SOX10.
Therefore the combined teachings of Shelton et al, Schwartz et al, Gomez-Lopez et al  and Schmidt et al render obvious Applicant’s invention as claimed.



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton et al (Methods, 2015-from IDS filed 06/28/2019) in view of Schwarz et al (US2004/0265996-from IDS filed 06/28/2019), Gomez-Lopez et al (Glia, 2011-newly cited) and Schmidt et al (WO 2016168890-from IDS filed 06/28/2019) as applied to claims 1-6 and 8-9 above, and further in view of Yin et al (Cell Stem Cell 2015-from IDS filed 06/28/2019).
As for claim 7, the combined teachings of Shelton et al, Schwartz et al, Gomez-Lopez et al and Schmidt et al render obvious the claimed invention as described above, and Shelton further discloses wherein neuronal lineage progenitor cells comprises human pluripotent stem cell-derived lineages expressing transcription factors EN1, NKX2.5 (40% are PAX7 expressing SMPs; (an as evidenced by the instant application would express EN1 and NKX2.5 (paragraph [00127], page 75, 2nd column, 2nd paragraph).
Shelton does not disclose expressing HOXA. However, Schwartz does disclose expressing HOXA (a medium which contains exclusively neural progenitor cells, which would express HOXA as evidenced by Yin (Figure 6, Supplemental Table S1A), (paragraph [0060]).
One of ordinary skill in the art would have been motivated to modify the Shelton method to provide for cells expressing HOXA because Schwartz suggest that this is beneficial for providing and obtaining monoclonal cell lines, which already express genes which guarantee a higher specificity (paragraph [0073]). 
Therefore the combined teachings of Shelton et al, Schwartz et al, Schmidt et al, Gomez-Lopez et al and Yin et al render obvious Applicant’s invention as claimed.


Response to Arguments
Applicant's arguments filed 08/16/2022 have been fully considered but they are not persuasive.
Applicant argues that the cited references alone or in combination do not teach or suggest culturing pluripotent stem cells in culture medium that comprises neural lineage progenitor cells that express PAX6 and SOX2. Applicant argues that all neuronal progenitor cells do not necessarily express both PAX6 and SOX2 and point to Galiakberova & Dashinimaev, Faigle & Song, and Amador-Arjona as evidence of this. Applicant asserts that the importance of the protein/factors expressed by the neuronal progenitor cells is not trivial and that it is well known in the art that the presence of certain proteins/factors at certain times when culturing stem cells will influence the differentiation of the stem cells and point to Ehret as evidence of this.
This is not found persuasive. The current obviousness rejections now include the teachings of Gomez-Lopez et al which disclose the benefits obtained when neural stem cells expressing PAX6 and SOX2 are used. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1631



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1631